PER CURIAM.
We find no error in the instant appeal except for the failure of the trial court to make specific findings of fact regarding the assessment of a reasonable attorney’s fee for the original defendants below (Peterman, et al.) as required by Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985). In otherwise affirming the instant appeal, we do not imply any individual liability of unit owners in the Tymber Skan on the Lake Homeowners Association for any judgment entered below against the Association, and counsel for the appellees at oral argument conceded that such would not be the case.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
COBB, COWART and GRIFFIN, JJ„ concur.